internal_revenue_service dixector exempt_organizations rulings and agreements release number release date date nov department of the treasury p o box - room cincinnati ohio employer_identification_number parson to contact - id contact telephone numbers phone fax uil legend b c d e x high school high school university city state scholarship fund dear your organization was formed by a_trust agreement funded on on letter dated may that was described in sec_509 act you became a private non-operating foundation in the service recognized your organization as one nullified your a status ppa effective august the pension protection of the code a you are now recognized as as a private non-operating foundation as defined in sec_509 a a non-exempt charitable_trust that is classified on december grantmaking program under sec_4945 you submitted a request for advance approval of your of the internal_revenue_code your letter indicates that x will operate a grant-making program the purpose of x who attend or desire to attend the d guidance counselor of b or and the guidance counselor will forward the applications to x‘s scholarship selection committee to provide scholarships to certain graduates of b and the applicants must contact the is the applicants must obtain the following criteria sketch with picture isting of community activities description of goals and plans for the future b listing of extra curricular activities c’ d employment during school and a brief biographical e the amounts of the grants are varied depending upon net_income of x and the number of qualified applicants renewal scholarships are available if the page applicants establish that they are in good standing at the d x pays each scholarship directly to the d unearned portion of a scholarship if subsequent to the payment of the scholarship the recipient fails to meet any term or condition of the scholarship program x will ask the d to refund any scholarships may not be awarded to any individual who is related by blood adoption or marriage to any member of the selection committee or any disqualified_person of x as a first cousin or nearer relative b and of the code impose certain excise_taxes on sec_4945 taxable_expenditures made by a private_foundation of the code provides that the term taxable_expenditure sec_4945 means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if is demonstrated that it an educational_organization described in section the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 a and is be used for study pincite go a lids the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or to the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 approval a private_foundation must demonstrate that of the regulations provides that to secure i ii its grant procedure includes an objective and nondiseriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and page iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 this determination is conditioned on the understanding that there will be ng material_change in the facts upon which it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 c b of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request of the code is based thus it any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this determination is directed only to the organization that requested it sec_6110 k of the code provides that it may not be used or cited as a precedent a page a you must report any future changes in your grant making procedures keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above please sincerely yours robert choi director exempt_organizations rulings and agreements
